Citation Nr: 1121529	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  08-13 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disorder to include as secondary to service-connected knee and feet disabilities. 

2.  Entitlement to a disability rating in excess of 10 percent for right knee patellofemoral syndrome. 

3.  Entitlement to a disability rating in excess of 10 percent for left knee patellofemoral syndrome. 

4.  Entitlement to a disability rating in excess of 10 percent for bilateral pes planus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from September 2002 to April 2004.

The appeal comes before the Board of Veterans' Appeals (Board) from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the Veteran's application to reopen a claim for entitlement to service connection for a low back disorder, and denied increased ratings for right and left knee disabilities and bilateral pes planus.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in March 2011; a transcript of that hearing is of record.

In March 2011, the Veteran submitted to the Board additional evidence for consideration in connection with the claims on appeal.  A waiver of RO jurisdiction for this evidence was also received in March 2011 and is included in the record.  The Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2010).

The issues of entitlement to service connection for a low back disorder and for disability ratings in excess of 10 percent for right and left knee disorders and bilateral pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  A November 2004 rating decision denied the Veteran's claim for service connection for a low back disorder; although notified of the denial, he did not initiate an appeal.

2.  New evidence associated with the claims file since the November 2004 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disorder, and raises a reasonable possibility of substantiating the claim for service connection for a low back disorder.


CONCLUSIONS OF LAW

1.  The November 2004 RO rating decision that denied the Veteran's claim for service connection for a low back disorder is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  As evidence received since the RO's November 2004 denial is new and material, the criteria for reopening the Veteran's claim for service connection for a low back disorder are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran's application to reopen the claim for service connection for a low back disorder was received in May 2006.  Thereafter, he was notified of the provisions of the VCAA by the RO in correspondence dated in July 2006.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, identified his duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  To the extent that this claim has been reopened, any failure of VA to provide the Veteran the specific notice requirements concerning new and material evidence, as addressed in Kent v. Nicholson, 20 Vet. App. 1 (2006), is harmless error.

In a November 2004 rating decision, the RO denied the Veteran's claim for service connection for a low back disorder.  The RO noted that the evidence failed to establish a current low back diagnosis.  Evidence of record at that time included the Veteran's active service medical records, an October 2004 VA spine examination report, and statements from the Veteran.  Although notified of the November 2004 denial, the Veteran did not initiate an appeal of this determination.  As such, that decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

The Veteran attempted to reopen his claim for service connection for a low back disorder in May 2006.  This appeal arises from the RO's November 2006 decision which denied the Veteran's application to reopen a claim for entitlement to service connection for a low back disorder.  

The Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2010).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  In this case, the last final denial of the claims was the November 2004 RO rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence added to the claims file since the November 2004 denial includes statements from the Veteran; VA progress notes dated from March 2006 to November 2010; and August 2006 and December 2009 VA examination reports.

This evidence is "new" in that it was not previously before agency decision makers at the time of the November 2004 decision, and is not cumulative or duplicative of evidence previously considered.  This evidence is "material", as it constitutes evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, i.e., a current low back disorder.  For example, the pertinent diagnosis following the August 2006 VA examination was "low back pain," while the pertinent assessment following the December 2009 VA examination was "mechanical low back pain."  Consequently, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection for a low back disorder.

Under these circumstances, the Board concludes that the criteria for reopening the claims for service connection for a low back disorder are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  To that extent, the appeal is granted, although the reopen claim is subject to remand.



ORDER

New and material evidence to reopen the claim for service connection for a low back disorder has been received, and to this extent, the appeal is allowed.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), are applicable to this appeal.

During an August 2006 VA examination, the Veteran complained of constant low back pain.  Upon examination he had some limitation of motion.  The diagnosis was low back pain.  The Veteran also reported anterior bilateral knee pain that is worse when sitting for long periods of time and going up stairs.  He denied heat, redness, and instability or buckling.  He denied treatment.  Range of motion was zero to 130 degrees of forward flexion in both knees.  The Veteran also complained of pain in the plantar aspect of both feet associated with physical activity in his work in the Postal Service.  He reported he uses shoe inserts.  The examiner noted pes planus with pronation of the hallux with no callosities in the first metatarsal.  The diagnosis was bilateral flexible flat feet that correct with dorsiflexion of the hallux plantar fasciitis.  

VA progress reports include continued complaints of low back pain since summer 2003 while in Germany.  He stated he was lifting heavy objects for a tent and since then he has had back pain that travels to the hip.  He uses over the counter Alieve or ibuprofen to alleviate the pain.  The Veteran also complained of bilateral knee pain. 

In a June 2007 VA progress note, the Veteran reported that he has a constant nagging pain in his low back in June 2003, which may have been related to lifting.  He also reported he works for the post office as a mail handler, does mostly standing, and lifts up to 20 pounds occasionally.  The examiner noted that the Veteran had chronic lower back pain without radiculopathy possible related to chronic immobility/joint stiffness. 

During a December 2009 VA examination, the examiner noted that the Veteran did not complain of any symptoms specifically related to pes planus, and that he stated that he gets no incapacitating events and that his employment is affected as he has missed work.  The Veteran also complained that he as occasional pain with standing around the lateral and meidal aspect of the patella but he gets no instability, locking or swelling.  Upon examination of the feet, the physician's assistant reported he does have pes planus, the Achilles tendon is vertical and nontender, he has no tenderness of the plantar fascia intersion in the calcaneu, and he has no tenderness of the planar fascia at the arch.  He also had no tenderness of the plantar fascia insertion into the metatarsal heads and he ambulates without appearance of discomfort.  Upon examination of the knees, the examiner found no tenderness or swelling, no crepitation, and lateral and medial stress of the knee showed no laxity of the lateral medial collateral ligaments.  He ambulated without appearance of discomfort.  An X-ray report from that time found an increase spurring of the talus which may be posttraumatic, hallux valgus deformity of the left foot, small suprapatellar effusion of the right knee, and no soft or bony abnormality of the left knee.  The examiner diagnosed asymptomatic bilateral pes planus, asymptomatic normal bilateral knees, and mechanical low back pain.  

Since that time, the Veteran complained of occasional knee instability in a March 2010 VA progress note, and submitted a private opinion indicating he has an antalgic gait in compensation of the right side.  

Furthermore, during the Veteran's March 2011 Board hearing, the Veteran complained that when his knees or feet hurt, his back will hurt.  The Veteran also indicated he felt that his knees were unstable.

As the evidence indicates the Veteran's knee and feet symptoms have worsened since the time of his December 2009 VA examination, including subjective complaints of instability, the Board finds another VA examination is necessary.  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  

As determined previously, the Veteran's claim for service connection for a low back disorder has been reopened.  The December 2009 VA examiner opined that since the Veteran is really not symptomatic for pes planus nor for patellofemoral syndrome, then these disabilities obviously do not affect the back.  However, a March 2011 private opinion finds the Veteran has a diagnosis of lumbar disc herniation and elicits an antalgic gait.  As medical evidence indicates the Veteran has an antalgic gait and is symptomatic for pain in his feet and knees, another VA opinion is necessary to determine the etiology of the Veteran's low back disorder. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to have him provided detailed information concerning all treatment he has received for his nonservice-connected back disorder and service-connected knee and foot disorders since November 2010.  Based on his response, the RO should attempt to obtain the outstanding records from any identified treatment source.

2.  The Veteran should be afforded a VA orthopedic examination to evaluate the current severity of his knee disability and the etiology of any current low back disorder.  All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history is to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

After review of the record and examination of the Veteran, the orthopedic examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current low back disorder was incurred in or aggravated by active service or was caused by or is aggravated by any service-connected knee or foot disabilities.   All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  The Veteran should also be afforded a VA podiatric examination to determine the nature and severity of his bilateral pes planus.  All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history is to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

4.  Following completion of all indicated development, the RO should readjudicate the issues on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded the requisite opportunity to respond thereto.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


